Citation Nr: 0617114	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  05-37 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current bilateral hearing loss disability is 
related to his military service, to include his exposure to 
noise trauma therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a June 2005 RO letter to the veteran advised him of the 
evidentiary requirements for establishing service connection.  
He was also advised that his service medical records were 
unavailable (and presumed destroyed by fire at the National 
Personnel Records Center).  He was advised of alternate 
sources of information that might serve to substantiate his 
claim, and of what evidence he was to submit, and what 
evidence VA would obtain (or assist him in obtaining).  And 
he was advised to submit any pertinent evidence in his 
possession.  While he was not advised of the criteria for 
rating hearing loss or for establishing the effective date of 
an award (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)), he is not prejudiced by lack of such notice, 
as rating and effective date criteria have no significance 
unless the claim is granted, and the decision below is not a 
grant.  VA's notification duties are satisfied.

Regarding VA's duty to assist the claimant in substantiating 
his claim (which is heightened here because his service 
medical records are unavailable), the RO initiated the 
process of development for alternate source evidence by 
contacting the veteran by June 2005 and August 2005 letters 
and asking him to complete a NA Form 13055, Request for 
Information to Reconstruct Medical Data.  He returned the 
form blank.  The RO has obtained all identified evidence.  VA 
also arranged for an examination to ascertain whether the 
veteran has a bilateral hearing loss disability and whether 
such disability is related to his service.  VA's duty to 
assist is also met.  




Laws and Regulations and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Sensorineural hearing loss (as a chronic disease, i.e., an 
organic disease of the nervous system) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first year following the veteran's 
discharge from active duty. 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's 
analysis of this veteran's claim is undertaken with this duty 
in mind.  

The veteran contends that he suffers from bilateral hearing 
loss caused by exposure to acoustic trauma from his duties as 
an aircraft engineer and mechanic in service.  

It is not in dispute that the veteran has bilateral hearing 
loss disability.  Such was shown by May 2005 and July 2005 VA 
audiometry.  Likewise, it is not in dispute that the veteran 
was exposed to acoustic trauma in service.  His service 
separation document reflects that his duties in service 
included aircraft engineer and mechanic (a recognized 
hazardous noise environment).  

What remains necessary to establish service connection is 
that the current bilateral hearing loss disability is related 
to the recognized noise exposure in service.  In that regard, 
there is no evidence of record (nor is it alleged) that a 
hearing loss disability became manifested in service (and 
persisted) or that sensorineural hearing loss was manifested 
to a compensable degree in the first postservice year (so as 
to trigger application of the 38 U.S.C.A. § 1112 chronic 
disease presumptions).  Consequently, to establish service 
connection for the current hearing loss disability there must 
be competent (medical) evidence of a nexus between the 
disability and the veteran's service/noise trauma therein.  
The record includes no such evidence.  The only competent 
(medical opinion) evidence specifically addressing the matter 
of such nexus, the report of the VA examination in July 2005, 
specifically indicates that it is less likely than not that 
the veteran's current hearing loss is related to service.  
The examiner explained that hearing loss due to noise trauma 
becomes manifest soon after noise exposure (which is not the 
case here), noted that the veteran also had postservice 
occupational noise exposure (without hearing protection), and 
opined that the veteran's hearing loss was most likely age 
related.  There is no competent (medical) evidence to the 
contrary.  Moreover, the earliest evidence of hearing loss of 
record is in May 2005, approximately 59 years following 
discharge from service.  Such a lengthy period of time 
between service and the earliest documentation of the 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  Because he is a layperson, the veteran's own 
opinion that his hearing loss is related to noise trauma in 
service is not competent evidence .  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) 

In summary, the preponderance of the evidence is against a 
finding of a nexus between the veteran's hearing loss 
disability and his service, and thus against the claim 
seeking service connection for the hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply.  
The claim must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


